Citation Nr: 0919208	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  07-03 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to January 
1970.  His military decorations include the Combat 
Infantryman Badge and the Purple Heart Medal.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2005 rating decision in which the RO in 
Cleveland, Ohio, inter alia, confirmed and continued a 
previous denial of service connection for defective hearing, 
and denied service connection for tinnitus.  (The Board notes 
that the Veteran's claims file was temporarily transferred to 
the RO in Cleveland for adjudication and was subsequently 
returned to the jurisdiction of the RO in Denver, Colorado).  

In December 2005, the Veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in December 
2006, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in January 
2007.

In September 2007, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  

In April 2008, the Board reopened the claim for service 
connection for defective hearing, and remanded the claims for 
service connection for bilateral hearing loss (on the merits) 
and for tinnitus to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for further development.  After 
completing the requested development, in a February 2009 
rating decision, the AMC granted service connection for 
tinnitus, representing a full grant of that benefit sought.  
The AMC denied the claim for service connection for bilateral 
hearing loss (as reflected in a February 2009 supplemental 
SOC (SSOC)), and returned this matter to the Board for 
further appellate consideration.  




FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Although the Veteran has credibly alleged in-service 
noise exposure, the only competent, probative opinion on the 
question of whether there exists a medical relationship 
between any current bilateral hearing loss and service weighs 
against the claim for service connection.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss are not met.  38 C.F.R. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a June 2005 pre-rating letter and a May 2008 
post-rating letter provided notice to the appellant regarding 
what information and evidence was needed to substantiate the 
claim for service connection hearing loss, as well as what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
These letters specifically informed the Veteran to submit any 
evidence in his possession pertinent to the claim on appeal 
(consistent with Pelegrini and the version of 38 C.F.R. 
§ 3.159 then in effect).  The May 2008 letter also provided 
the Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The November 2005 RO rating decision reflects the initial 
adjudication of the claim after issuance of the June 2005 
letter.  

After issuance of the May 2008 letter, and opportunity for 
the Veteran to respond, the February 2009 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of the latter notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records, private treatment records, and the reports 
of March 1970, October 2005, December 2008, and January 2009 
VA examinations.  Also of record and considered in connection 
with the appeal is the transcript of the Veteran's September 
2007 hearing, along with various statements provided by the 
Veteran, and by his representative and fellow service 
members, on his behalf.  The Board also finds that no 
additional RO action to further develop the record is 
warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Considering the pertinent evidence of record in light above-
noted legal authority, the Board finds that service 
connection for bilateral hearing loss is not warranted.

The Veteran and his representative contend that the Veteran 
has current bilateral hearing loss due to in-service noise 
exposure.  In support of his assertion, the Veteran submitted 
statements from two fellow service members in August 2005.  
L.C.M. reported that he served with the Veteran, and their 
unit received machine gun and mortar attacks.  J.C.B. stated 
that he also served with the Veteran and that a mortar round 
landed right behind their foxhole.  The Veteran emerged from 
the foxhole dazed, confused, and unable to hear.  J.C.B. 
stated that the mortar attack appeared to have affected the 
Veteran's hearing on the left side.    

Service treatment records are negative for complaints 
regarding or findings of bilateral hearing loss.  On 
audiological testing during separation examination in 
December 1969, pure tone thresholds, in decibels, were as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
Not 
reported
5
LEFT
0
0
10
Not 
reported
10

However, the Board notes that the absence of in-service 
evidence of hearing loss is not fatal to a claim for that 
disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of 38 C.F.R. § 3.385) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  

The Veteran was afforded a VA examination in March 1970.  He 
complained of impaired hearing since June 1969.  He added 
that the onset of this impaired hearing was sudden, following 
exposure to mortar fire.  On audiological testing, pure tone 
air conduction thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
Not 
reported
15
LEFT
15
15
25
Not 
reported
20

The Veteran's speech discrimination score was 94 percent in 
the right ear and 96 percent in the left ear.  The examiner 
remarked that the Veteran had hearing within normal limits 
bilaterally.  The Veteran underwent audiological testing by a 
different examiner as part of the March 1970 VA examination.  
That testing revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
Not 
reported
10
LEFT
0
5
15
Not 
reported
15

The Veteran's speech discrimination score was 94 percent in 
the right ear and 96 percent in the left ear.  

Reports of private audiological testing in August 2000 and 
June 2005-although in graph form-appear to demonstrate 
hearing loss disability in the left ear and in both ears, 
respectively.  However, the Board is precluded from 
interpreting these graphical representations of audiometric 
data.  See Kelly v. Brown, 7 Vet. App. 471 (1995).

The Veteran was afforded a VA audiological evaluation in 
October 2005.  At the time of the evaluation, the Veteran 
reported that his hearing loss began in 1969 following a 
mortar round explosion.  He stated that he served in the Army 
for two years and that, during that time, he was exposed to 
various acoustic traumas due to his placement in the infantry 
and in combat in Vietnam.  He denied noise exposure as a 
civilian.  He added that he wore hearing protection when 
participating in noisy activities.  

The examiner reviewed the claims file and noted that the 
hearing tests at discharge from service, and during VA 
examination in March 1970 revealed hearing within normal 
limits bilaterally.  Audiological testing in October 2005 
revealed pure tone air conduction thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
20
20
LEFT
30
35
25
35
45

The Veteran's speech discrimination score using the Maryland 
CNC Word List was 96 percent at 70 decibels hearing loss and 
92 percent at 65 decibels hearing loss, bilaterally.  The 
diagnosis for frequencies 500 to 4000 Hertz was hearing 
essentially within normal limits for the right ear and mild 
to moderate sensorineural hearing loss in the left ear.  The 
examiner opined that, due to the Veteran's documented normal 
hearing at the time of discharge, it was not at least as 
likely as not that his hearing loss was due, in part, to his 
period in the service.  

During the September 2007 Board hearing, the Veteran 
described his in-service noise exposure.  He reported that, 
from prior to going into service, to the date of the hearing, 
he had not been exposed to any type of acoustic trauma other 
than that to which he was exposed in service.  

The Veteran underwent another VA audiological evaluation, by 
the same audiologist who performed the October 2005 
evaluation, in December 2008.  He again reported in-service 
noise exposure, and denied civilian noise exposure, adding 
that he wore hearing protection during noisy activities.  
Audiological testing in December 2008 revealed pure tone air 
conduction thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
20
25
LEFT
30
35
25
30
45

The Veteran's speech discrimination score using the Maryland 
CNC Word List was 100 percent, bilaterally.  The diagnosis 
for frequencies 500 to 4000 Hertz was a non-disabling hearing 
loss in the right ear and mild to moderate sensorineural 
hearing loss in the left ear.  The examiner again opined 
that, due to the Veteran's documented normal hearing at the 
time of discharge, his hearing loss was not due to or caused 
by military noise exposure.  

The Veteran underwent VA examination by a physician in 
January 2009.  The physician reviewed the claims file, 
including the reports of previous VA examinations.  He noted 
that the Veteran described a long history of left greater 
than right hearing loss, only admitted to noise trauma in the 
military, and denied a family history of hearing loss.  He 
noted that the Veteran was adamant that he had done a very 
good job of protecting his ears since service, when doing 
anything that could cause some acoustic trauma, including 
wearing earmuffs and earplugs while mowing the lawn.  The 
physician stated that the Veteran began reporting hearing 
loss in 1969, following a mortar round explosion, but that 
testing performed at discharge from service revealed quite 
certainly that he did not have hearing loss that was 
demonstrable on audiologic testing.  

The physician noted that, at the time of audiologic testing 
in 2000, the Veteran still did not have hearing loss by 
criteria that met "the military's" [presumably, VA's] 
qualifications for hearing loss.  He added that, while the 
August 2000 audiogram indicated slightly decreased function 
of the left ear, compared to previous audiograms, his hearing 
ability at that time was still very good by audiometric 
criteria, and, in his opinion, did not qualify the Veteran 
for a hearing aid.  Nevertheless, the physician noted that 
the Veteran was offered a hearing aid, which he tried, but 
noticed that it did not improve his hearing results 
effectively.  

The physician noted that the October 2005 audiogram revealed 
further progression of hearing loss, specifically, in the 
left ear, with mild to moderate sensorineural hearing loss in 
the left ear.  He added that the December 2008 audiogram 
reflected borderline normal hearing to a mild sensorineural 
hearing loss in the right ear, and a mild to moderate 
sensorineural hearing loss in the left ear, which was 
essentially stable when compared to the 2005 examination.  

In light of the asymmetry of the Veteran's hearing loss, the 
physician obtained an MRI of the internal auditory canals and 
cerebellar pontine angles, which revealed no evidence of 
internal auditory canal or cerebellar pontine angle 
abnormality causing asymmetrical hearing loss.  The pertinent 
diagnosis was bilateral sensorineural hearing loss, left 
greater than right.  The physician opined that, due to the 
Veteran's audiologic testing in 1969-1970 and 2000, it was 
readily apparent that the acoustic trauma he experienced in 
service did not cause a noise-induced hearing loss.  
Therefore, he opined, it was not as likely as not that the 
Veteran's hearing loss was due to acoustic trauma in service, 
even though he also opined that it was as likely as not that 
the Veteran had tinnitus related to his military noise 
exposure.  

The physician acknowledged that his opinion did cause one to 
think of discrepancies between the two diagnoses; however, he 
noted that it is possible for hearing loss and tinnitus to 
occur independently of one another.  Moreover, he added that 
tinnitus has no objective tests to determine severity, 
whereas hearing loss does have defined audiometric criteria 
that must be fulfilled for the Veteran to qualify for 
disability.  The physician concluded by stating that noise 
trauma could very well have induced subjective hearing loss 
as well as tinnitus, as the Veteran had been complaining of 
both for over 30 years; however, it had been shown rather 
conclusively that the Veteran did not meet audiologic 
criteria for service disability due to noise induced trauma 
as the actual degree of his hearing loss did not have any 
objective basis for over 30 years.  Therefore, his hearing 
loss was not at least as likely as not related to military 
noise exposure.    

The October 2005 and December 2008 audiometric results 
clearly establish hearing loss disability in the left ear, as 
defined in 38 C.F.R. § 3.385.  In light of the speech 
discrimination score of 92 percent at 65 decibels, 
bilaterally, in October 2005, the Board finds, for purposes 
of this appeal, hearing loss in each ear to an extent 
recognized as a disability, pursuant to 38 C.F.R. § 3.385, is 
established.  While later speech discrimination scores were 
100 percent, bilaterally, on VA examination in December 2008, 
disability was shown during the pendency of the appeal.  See, 
e.g., McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) 
(holding that the requirement of the existence of a current 
disability is satisfied when a veteran has a disability at 
the time he files his claim for service connection or during 
the pendency of that claim, even if the disability resolves 
prior to adjudication of the claim).  The question remains, 
however, as to whether there exists a medical nexus between 
bilateral hearing loss disability and service.

While the Veteran's service treatment records do not document  
the occurrence of, or treatment for, any specific incidence 
of acoustic trauma, given the Veteran's Forms DD-214 and DD-
215 reflecting his receipt of a Combat Infantryman Badge and 
a Purple Heart Medal, the Board accepts as credible his 
assertions of in-service noise exposure.  See 38 U.S.C.A. 
§ 1154(b) (West 2002).  

However, the only competent evidence addressing the etiology 
of the Veteran's hearing loss weighs against the claim.  
Here, the January 2009 VA examiner considered the Veteran's 
complaints and description of noise exposure, and the 
evidence in the claims file.  However, the physician 
concluded that, due to the Veteran's audiologic testing in 
1969-1970 and 2000, it was readily apparent that the acoustic 
trauma in service did not cause a noise induced hearing loss.  
While he acknowledged that noise trauma could very well have 
induced subjective hearing loss, he added that the actual 
degree of the Veteran's hearing loss did not have any 
objective basis for greater than 30 years.  As such, it was 
not at least as likely as not that hearing loss was related 
to military noise exposure.  Similarly, the audiologist who 
examined the Veteran in October 2005 and December 2008 also 
opined that the Veteran's hearing loss was not due to or 
caused by military noise exposure.  The Board acknowledges 
that, as noted above, and as pointed out in the April 2008 
remand, the absence of in-service evidence of hearing loss is 
not fatal to a claim for that disability.  See Ledford, 3 
Vet. App. at 89.  The audiologist's opinions are clearly 
based on the documentation of normal hearing at discharge 
from service.  While the January 2009 VA examiner's opinion 
was based, in part, on the findings on examination in 1969 
and 1970, he also considered audiologic testing in 2000 
(significantly, the physician, who is able to interpret the 
graphical results of audiologic testing in August 2000, 
described the Veteran's hearing ability at that time as very 
good), and also noted that, despite complaints of hearing 
loss for over 30 years, there was no objective basis for 
hearing loss for over 30 years.  

Accordingly, the opinion of the January 2009 VA examiner was 
based on more than the lack of in-service evidence of hearing 
loss.  The Board finds that this opinion provides probative 
and dispositive evidence on the nexus question, based as it 
was, on consideration of the Veteran's documented medical 
history and assertions.  

Hence, the only competent, probative opinion to address the 
relationship between the Veteran's current bilateral hearing 
loss and service weighs against the claim, and neither the 
Veteran nor his representative has presented, identified, or 
even alluded to the existence of a contrary medical opinion-
one that, in fact, establishes a relationship between 
bilateral hearing loss and service.

The Board has also considered the appellant's and his 
representative's assertions; however, none of this evidence 
provides a basis for allowance of the claim.  As indicated 
above, the claim turns on the matter of etiology, or medical 
relationship between current disability and service-a matter 
within the province of trained professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the appellant and 
his representative are not shown to be other than laypersons 
without the appropriate training and expertise, neither is 
competent to render a probative (i.e., persuasive) opinion on 
such a matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, none of the 
lay assertions in this regard have any probative value.

Under these circumstances, the Board finds that the claim for 
service connection for bilateral hearing loss, must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, probative evidence 
supports the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


